 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 SOUTHERN CAPITAL PRESERVATION,                          Case No.: 2:15-cv-00801-APG-CWH
   LLC AND PAUL PAWLIK, AS TENANTS
 4 IN COMMON,                                            Order Granting Stipulation to Lift Stay

 5          Plaintiffs                                                 [ECF No. 28]

 6 v.

 7 FEDERAL HOME LOAN MORTGAGE
   CORPORATION AND CONNIE CHEN,
 8
        Defendants
 9

10         IT IS ORDERED that the stipulation to lift stay (ECF No. 28) is GRANTED. Within 60

11 days of the date of this order, the parties shall meet and confer as defined by Local Rule IA 1-

12 3(f) regarding (1) a proposed scheduling order, (2) what discovery needs to be conducted,

13 (3) what viable claims and defenses remain in the case in light of recent decisions from the

14 Supreme Court of Nevada, and (4) the issues the parties intend to raise in any dispositive motion

15 the parties anticipate filing within the next 90 days. If discovery closed before the stay was

16 entered, the court will not reopen discovery absent extraordinary circumstances. A party

17 representative must attend the meet and confer, either in person or by telephone.

18         Within ten days after the meet-and-confer, the parties shall file a proposed scheduling

19 order. Any dispositive motion filed within the next 90 days must contain a declaration by the

20 movant’s counsel that sets forth the details of the meet-and-confer and certifies that, despite good

21 faith efforts, the issues raised in the motion could not be resolved. LR IA 1-3(f)(2).

22         DATED this 19th day of November, 2018.

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
